Judgment unanimously affirmed without costs. Memorandum: Defendant appeals from a judgment of Supreme Court that, insofar as challenged by de*947fendant, granted plaintiff a divorce on the ground of cruel and inhuman treatment and ordered defendant to pay plaintiff’s attorney’s fees in the amount of $1,135. The record supports the court’s finding that defendant treated plaintiff in a cruel and inhuman manner by subjecting her to physical violence on several occasions (see, Brady v Brady, 64 NY2d 339, 345; Dalvi v Dalvi, 214 AD2d 641, 641-642; Tortorello v Tortorello, 133 AD2d 683; Rios v Rios, 34 AD2d 325, 326, affd 29 NY2d 840). There is no merit to defendant’s contention that the court abused its discretion in awarding plaintiff $1,135 in attorney’s fees (see, Domestic Relations Law § 237 [a]; DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881). (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J.—Divorce.) Present—Denman, P. J., Pine, Fallon, Doerr and Balio, JJ.